Citation Nr: 1233789	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to February 1995. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2007, January 2010, and July 2011, the Board remanded the Veteran's claim for the purpose of obtaining additional evidence.  The claim has since been returned to the Board for review and, while the Board sincerely regrets the delay, a remand is again required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for an acquired psychiatric disorder.  The issue was previously remanded for development; however, further review of the file reveals that additional development remains necessary due to a procedural issue that appears to have been clarified.  For a number of years, VA used the last known address of the Veteran in order to correspond with him.  This address was in Little Rock.  See the stressor letter from the Veteran which was received by VA in March 2006.  In August 2009 and thereafter, correspondence sent to the Veteran at the Little Rock address was returned as undeliverable.  In September 2011, VA discovered an address that was probably the current address of the Veteran.  The Appeals Management Center (AMC) sent correspondence to that address in September 2011, May 2012, and June 2012 that does not appear to have been returned by the U.S. Postal Service as undeliverable.  Since there is now another known address for the Veteran, additional development using that address must be attempted.   

It is noted that the AMC scheduled an examination for the Veteran in August 2010.  The Veteran failed to report and the letter was returned as undeliverable.  Now that another address has surfaced, the AMC should attempt to schedule the Veteran with an examination using that address.  The VA examiner should provide an opinion based upon the evidence of record as to whether it is as likely as not that the Veteran's currently diagnosed mental disorder is causally connected to service.

In addition, it is noted that correspondence the RO sent to Living Hope in June 2009 was returned by the U.S. Postal Service as not at the address used.  Also, it does not appear that GAIN Inc. responded to the RO's June 2009 request for records.  Accordingly, the RO should inform the Veteran at the alternate address in North Little Rock that the address provided for Living Hope was not correct and take additional action with respect to the GAIN Inc. records pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran at his alternate address (the one used by the AMC in correspondence dated in September 2011) that the address he provided for Living Hope was incorrect and that he should complete another authorization form with the correct address.  Also, again attempt to provide records from GAIN Inc. in follow-up to the June 2009 inquiry.  The Veteran should also be asked to identify any additional relevant records that are not already of record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule a VA examination with a VA examiner competent to render an opinion as to a psychiatric claim.  ADVISE THE VETERANS HEALTH ADMINISTRATION THAT THE VETERAN SHOULD BE INFORMED OF THE EXAMINATION AT THE ADDRESS IN NORTH LITTLE ROCK.  

The examiner should, based upon the evidence of record, determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disability found to be present is related to or had its onset in service or whether a psychosis was manifested within one year after his discharge and, if so, what was the severity thereof.  The examiner should consider the evidence during service as well as the lay evidence of record reflecting a continuity of symptoms since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  All findings and conclusions should be set forth in a legible report.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


